Citation Nr: 1735121	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-18 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ORDER

Service connection for the Veteran's cause of death is denied.


FINDINGS OF FACT

1.  The Veteran died in December 1984 from cardiorespiratory arrest, with cerebrovascular accident due to a recent thrombosis.  Significant contributing conditions were pneumonia and arrhythmia.

2.  Pneumonia was first diagnosed in November 1981, many years after service.

3.  The competent medical evidence shows that there is no relationship between the Veteran's cause of death and his service.

4.  At the time of his death, the Veteran was not service-connected for any disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the surviving spouse of a Veteran who had recognized guerilla service (in missing status) from December 1944 to March 1945, recognized guerilla service from March 1945 to September 1945, and regular Philippine Army service from September 1945 to February 1946.  The Veteran died in December 1984. This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board remanded the claim in April 2016 and it has returned to the Board for adjudication.  

VA's duty to notify was satisfied by a letter in August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant records identified by the appellant, including service treatment records and private treatment records, have been obtained.  On remand, the AOJ was directed to obtain the entirety of the Veteran's treatment records and provide an opinion if there is any suggested relationship based on the medical evidence received.  The appellant was provided a notice letter in April 2016 requesting information regarding the Veteran's treatment records as well as an updated release for the private hospital where the Veteran had been treated.  However, she did not provide a response.  The Board finds that there was substantial compliance with the April 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Service Connection for Cause of Death

The appellant contends that the Veteran's death was due to his period of service.  Lay statements received in September 2014 contend that the Veteran's cause of death [cardiorespiratory arrest] may have been incurred in service; one lay statement indicated that she had witnessed the Veteran having in-service chest pain symptoms.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA death benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2016).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or shown to be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312 (b), (c).  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support the claim.  See 38 U.S.C. § 5107 (a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).

After a careful review of the evidence of record, it is found that entitlement to service connection for the cause of the Veteran's death has not been established.

The Veteran's death certificate reflects that he died in December 1984 at the Veterans Memorial Medical Center in Diliman, Quezon City.  His immediate cause of death was listed as cardiorespiratory arrest, and his antecedent cause of death was listed as cerebrovascular accident (CVA), recent, thrombosis.  Pneumonia and arrhythmia were listed as other significant conditions contributing to death.  At the time of his death, he was not service-connected for any disabilities.

The Veteran's service records (including his January 1946 service separation examination report) do not document any complaints, findings, diagnoses, or treatment of cardiorespiratory arrest, CVA, thrombosis, pneumonia, or arrhythmia. 

The first post-service medical evidence of record consists of a November 1981 private hospital discharge summary from the Veterans Memorial Medical Center, which noted that the Veteran had been admitted in October 1981 and that he had diagnoses of pneumonic process (hydrothorax right base) and intestinal parasitism.  A December 1984 private hospital discharge summary from the Veterans Memorial Medical Center noted that he had been admitted in November 1984; that he underwent debridement, currettage, and synovectomy of both ankle joints and the left wrist joint later in November 1984; and that he had died in December 1984 after developing pneumonia.

In a June 2007 affidavit, one of the Veteran's fellow soldiers (J.M.C.) alleged that the Veteran had told him in early 1945 that he was suffering from illness due to continuous combat operation and eventually was bedridden; that he attended to the Veteran's symptoms of severe chilling, vomiting, dizziness, and swollen lower extremities with herbal medicines and tablets; and that he saw the Veteran again in 1948 (after service) and he appeared to be suffering from the same illness of swollen lower extremities and was bedridden (but refused to go to the military hospital in Manila due to financial reasons).  In another June 2007 affidavit, another of the Veteran's fellow soldiers (A.M.) alleged that he had personally attended to the health condition of the Veteran when he appeared hardly able to walk; that for several months in 1945, the Veteran's health condition had improved by applying herbal medicines; and that in 1948 (after service), he again saw the Veteran and his health condition had deteriorated, and that it appeared "that his illness was the same [as the one] incurred in the guerrilla service."

In a September 2014 statement, a volunteer civilian (P.S.M.) alleged that she had attended to the Veteran's in-service symptoms of swollen knee joints and ankle joints, dizziness, and back and chest pains, and that she had cared for the Veteran for almost one month with boiled herbal plants "to relieve the pains of his swollen parts of the body."  In another September 2014 statement, another volunteer civilian (T.S.D.) alleged that the Veteran had been in the same group of soldiers in service who had suffered from malaria complicated with swollen wrist joints, both ankle joints, dizziness, and difficulty walking, and that she had treated him for a month with herbal medicines and tablets which "partially relieved him."

After thorough consideration of the evidence of record, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  A review of the Veteran's service treatment records and post-service medical records reflects no competent and credible evidence that he experienced symptoms or diagnoses of cardiorespiratory arrest, cerebrovascular accident due to a recent thrombosis, pneumonia, or arrhythmia during service or for decades thereafter.  

The appellant's assertions and the lay statements are the only evidence of record linking the Veteran's conditions to his service.  There is no medical opinion or persuasive evidence of record suggesting that cardiorespiratory arrest, cerebrovascular accident due to thrombosis, pneumonia, or arrhythmia was incurred during service or otherwise the result of the Veteran's service.  The appellant and the lay persons who provided the statements are competent to describe symptoms related to cardiorespiratory arrest, cerebrovascular accident, pneumonia, or arrhythmia.  See Layno v. Brown, 6 Vet. App. 465 (1994).  They are also credible to the extent that they sincerely believe that a link exists between the Veteran's service and his illnesses.  However, neither the appellant nor the individuals who submitted the lay statements have been shown to have the requisite knowledge or training to render a medical opinion or identify the etiology of his conditions.  While lay persons are competent to provide opinions on some medical issues, determining the cause and nature of a complex condition such as cardiorespiratory arrest, cerebrovascular accident, pneumonia, or arrhythmia falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

The evidence of record does not persuasively demonstrate that the underlying cause of the Veteran's death, cardiorespiratory arrest, cerebrovascular accident due to thrombosis, pneumonia, or arrhythmia, was incurred in or caused by his active duty service.  The Board acknowledges the appellant's argument and those put forth by the lay statements that the Veteran's cardiorespiratory arrest, cerebrovascular accident due to thrombosis, pneumonia, or arrhythmia was caused by or related to service.  However, as noted, these assertions and arguments do not persuasively show a link between the Veteran's illnesses and his service.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"). Accordingly, service connection for the cause of the Veteran's death is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


